DETAILED ACTION

Status
This Office Action is in response to the application filed on May 27, 2020.  Claims 2-4 and 6-8 were amended prior to examination.  Therefore, claims 1-9 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 19 and 20 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below:

Step 1
Claims 1-8 are recited as computer-implemented methods and are therefore drawn to processes.  As such, claims 1-8 are drawn to one of the statutory categories of invention.

Step 2A (Prong 1)
Claim 1 requires, in part, 
A method for managing a social commerce rewards platform, the method having the steps of: 
prior to the completion of a commercial transaction between a user and a commercial entity, the user having access to a user account hosted with at least one primary social network, each at least one primary social network including at least one secondary user, the commercial entity having access to an enterprise account; 
sending a promotion to the user, the promotion related to the commercial entity, the promotion containing at least one interface, the at least one interface adapted to share the promotion to the at least one primary social network; and 
if the promotion is shared by the user from the user with at least one of the at least one primary social network, an incentive is automatically transferred from the enterprise account to a server account and subsequently a primary fractional incentive is automatically transferred from the server account to the user account.
Claim 5 requires, in part,
upon the completion of a commercial transaction between a user and a commercial entity, the user having access to a user account hosted with at least one primary social network, each at least one primary social network including at least one secondary user, the commercial entity having access to an enterprise account;

Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described generic computer components for performing the abstract idea steps on a generic computing device (“electronic communication network”, “user device”, “commercial entity device”, “central distribution server”, “electronic access”, “application program interface connection”, etc.).  The computer elements are generic other than their claimed function to perform the limitations.  These additional elements do not:
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a 
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic computer components (“electronic communication network”, “user device”, “commercial entity device”, “central distribution server”, “electronic access”, “application program interface connection”, etc.) configured to perform the abstract idea steps.   
•	Apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.  The claims merely link the rewarding users for promotion/advertisement spreading activities to computing devices and a web communication technological environment/field of use with generic computer hardware and communication methods generic to the computer environment/field of use.

As such, the Examiner concludes that rewarding users for promotion/advertisement spreading activities is an abstract idea, and furthermore that claims 1 and 5 directed to an abstract idea.
Independent claim 9 recites nearly identical limitations and therefore is also directed to an abstract idea under the same analysis.  Each of the depending claims include these limitations and therefore is/are also directed to an abstract idea under the same analysis.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim 
The independent claims recite the additional elements/limitations of:
managing a platform over an electronic communication network, the method having the steps of: 
an electronic transaction between a user device and a commercial entity device over the electronic communication network through a central distribution server, the user device having electronic access to a user account hosted with the central distribution server and at least one primary social network, the commercial entity device having electronic access to an enterprise account; 
electronically sending to the user device over the electronic communication network through the central distribution server, containing at least one application program interface connection, the at least one application program interface connection adapted to share to the at least one primary social network; and 
shared from the user device with at least one of the at least one primary social network over the electronic communication network, electronically transferred from the enterprise account to a server account and subsequently automatically electronically transferred from the server account to the user account.
A system for managing over an electronic communication network, the system comprising: 

a commercial entity device, the commercial entity device having electronic access to an enterprise account; and 
a central distribution server, the user device, the commercial entity device and the central distribution server in electronic communication over the electronic communication network, 
The requirement to use an “electronic communication network”, “electronic transaction”, “user device”, “commercial entity device”, “central distribution server”, “electronic access”, “user account”, “social network”, “enterprise account”, “electronically sending”, and “application program interface connection” to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer structures and devices performing basic functions a computer typically performs, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, etc.).  As the Federal Circuit determined, such limitations do not amount to significantly more when “taken individually, [they] recite generic computer, network and Internet components, none of which is inventive by itself.” See, MPEP 2106.06(d)(II).
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological 
The recited additional elements regarding the broadly claimed transmission and reception of data signals over network communications, communication of content in real-time, storage and retrieval of digital content, and electronic account recordkeeping taken individually or in combination, additionally simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims 
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of rewarding users for promotion/advertisement spreading activities performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry. 
Dependent claims 2-4 and 6-8 recitation of steps/functions being performed/implemented by generic computer components and conventional/generic computer functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  Appending generic computer components do not amount to meaningful/significant limitations since they would be routine in any computer implementation of the claimed idea. 
Dependent claims 4 and 8 serve merely to generally link the use of the judicial exception to a particular technological environment or field of use with the website, electronic communication, and social network steps/elements.
Dependent claims 2, 3, 6, and 7 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 6, 
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). 
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdman (U.S. Patent Application Publication No. 2011/0106597) in view of Goel (U.S. Patent Application Publication No. 2016/0379273).

Regarding claim 1, Ferdman discloses a method for managing a social commerce rewards platform over an electronic communication network, the method having the steps of: 
prior to the completion of an electronic commercial transaction between a user device and a commercial entity device over the electronic communication network through a central distribution server (Ferdman: Figure 1, wherein the coupled Database Server, E-Commerce Server and Application Server are a Central Distribution Server; [0023], wherein the disclosed merchant is a commercial entity and the disclosed merchant transactional systems are a commercial entity device; [0030], “E-commerce server”; [0033]-[0035], “During the checkout process”, indicating prior to the completion of an electronic commercial transaction; [0045]), the user device having electronic access to a user account hosted with the central distribution server and at least one primary social network, each at least one primary social network including at least one secondary user (Ferdman: Figure 1; [0017], “purchasing customers having one or more accounts in at least one social network site”; [0019], disclosing social network secondary users; [0025]-[0026], “Each user or potential purchasing customer may have an 
electronically sending a promotion to the user device over the electronic communication network through the central distribution server, the promotion related to the commercial entity (Ferdman: [0035], “During the checkout process, API plug-in displays an initial message on the shopping cart and/or checkout page, asking the purchasing customer whether he or she wants to receive an incentive in exchange for permission to broadcast a promotional message from his or her social networks”; [0046]; [0050], disclosing that the promotion is related to the commercial entity), the promotion containing at least one application program interface connection, the at least one application program interface connection adapted to share the promotion to the at least one primary social network (Ferdman: [0029], “the incentive application run by application server may include an API, such as SOAP webservice or RESTful webservice, for facilitating broadcast of the promotional message or notification to the purchasing customer's social network contacts”; [0036]); and 
if the promotion is shared by the user from the user device with at least one of the at least one primary social network over the electronic communication network (Ferdman: [0035]-[0036], “an incentive in exchange for permission to broadcast a promotional message from his or her social networks”), an incentive is automatically electronically transferred from the enterprise account to a server account and subsequently a primary incentive is automatically electronically transferred from the server account to the user account (Ferdman: [0017], 
Ferdman does not explicitly teach: a fractional incentive.
Goel, though, teaches: a fractional incentive (Goel: [0027], “Users of a social network may be provided with incentives to share their activities on third-party websites for the purpose of creating promotional information. For instance, a user may receive a portion of the revenue generated by the display of promotional information associated with the user (e.g., an advertisement regarding a recent purchase made by the user) on a social network”; wherein the disclosed received “portion of the revenue generated” is a fractional incentive).
Therefore, the examiner understands that utilizing fractional incentives based on revenue associated with shared promotions is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of effectively incentivizing the creation of effective advertising (Goel: [0026]-[0027], “By propagating promotional information based, at least in part, on acquaintance relationships, the promotional information server can create "word of mouth" advertising among users of a social 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for incentivized promotion sharing as disclosed by Ferdman and Goel in order to specify effective advertisement sharing incentivizing methods for creating effective advertising (Ferdman: [0003]; [0017]; Goel: [0026]-[0027]).  Ferdman and Goel both teach methods for incentivized promotion sharing to a social network (Ferdman: [0003]; [0017]; Goel: [0026]-[0027]).  While Ferdman teaches that sharing a promotion to a social network results in advertising revenue being collected from a merchant/commercial entity and an incentive being issued to a user account, Goel also teaches this and further specifies that the incentive being issued to a user account can be a portion/percentage of the promotion revenue.  Combining these methods would be an obvious combination of related methods for incentivized promotion sharing in order to specify effective advertisement sharing incentivizing methods for creating effective advertising (Ferdman: [0003]; [0017]; Goel: [0026]-[0027]).
The rationale for combining in this manner is that Ferdman and Goel both disclose similar methods for incentivized promotion sharing and utilizing fractional incentives based on revenue associated with shared promotions is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of effectively incentivizing the creation of effective advertising (Goel: [0026]-[0027]; Ferdman: [0003]) as explained above.


an electronic commercial transaction between a user device and a commercial entity device over the electronic communication network through a central distribution server (Ferdman: Figure 1; [0033]-[0035]), the user device having electronic access to a user account hosted with the central distribution server and at least one primary social network, each at least one primary social network including at least one secondary user (Ferdman: Figure 1; [0017]; [0019]; [0025]-[0026]; [0045]), the commercial entity device having electronic access to an enterprise account (Ferdman: Figure 1; [0028]; [0030]; [0041]; [0054]); 
electronically sending a promotion to the user device over the electronic communication network through the central distribution server, the promotion related to the commercial entity, the promotion containing at least one application program interface connection, the at least one application program interface connection adapted to share the promotion to the at least one primary social network (Ferdman: [0029]; [0035]-[0036]; [0046]; [0050]); and 
if the promotion is shared by the user from the user device with at least one of the at least one primary social network over the electronic communication network, an incentive is automatically electronically transferred from the enterprise account to a server account and subsequently a primary incentive is automatically electronically transferred from the server account to the user account (Ferdman: [0017]; [0030]; [0035]-[0036]; [0038]; [0048]; [0054]-[0055]).
Ferdman does not explicitly teach: upon the completion of an electronic commercial transaction between a user device and a commercial entity device over the electronic communication network; a fractional incentive.

Therefore, the examiner understands that sending a promotion upon completion of an electronic commercial transaction and utilizing fractional incentives based on revenue associated with shared promotions is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of effectively incentivizing the creation of effective advertising based on user activity (Goel: [0018]; [0026]-[0027], “By propagating promotional information based, at least in part, on acquaintance relationships, the promotional information server can create "word of mouth" advertising among users of a social network”, “"word of mouth" advertising is among the most effective forms of advertising”, “Users of a social network may be provided with incentives to share their activities on third-party websites for the purpose of creating promotional information”; Ferdman: [0003], “proliferation of social network sites, however, presents a unique opportunity for merchants”, “It is therefore desirable to use the social network to market product and/or services”).

The rationale for combining in this manner is that Ferdman and Goel both disclose similar methods for incentivized promotion sharing based on user activity and sending a promotion upon completion of an electronic commercial transaction and utilizing fractional incentives based on revenue associated with shared promotions is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of effectively incentivizing the creation of effective advertising based on user activity (Goel: [0026]-[0027]; Ferdman: [0003]) as explained above.

Regarding claims 4 and 8, the combination of Ferdman and Goel discloses the method of claim 1 and the method of claim 5, wherein the promotion is sent to the user device over the electronic communication network upon the completion of a predetermined occurrence (Ferdman: [0035], wherein the selection of products and initiation of a checkout process is the completion of a predetermined occurrence required before the promotion is sent; [0046]).

Regarding claim 9, Ferdman discloses a system for managing a social commerce rewards platform over an electronic communication network, the system comprising: 
a user device (Ferdman: Figure 1; [0045]; [0071]), the user device having electronic access to a user account hosted with the central distribution server and at least one primary social network, each at least one primary social network including at least one secondary user (Ferdman: Figure 1; [0017]; [0019]; [0025]-[0026]; [0045]); 
a commercial entity device (Ferdman: Figure 1; [0023]; [0045]; [0070]), the commercial entity device having electronic access to an enterprise account (Ferdman: Figure 1; [0028]; [0030]; [0041]; [0054]); and 
a central distribution server, the user device, the commercial entity device and the central distribution server in electronic communication over the electronic communication network (Ferdman: Figure 1, wherein the coupled Database Server, E-Commerce Server and Application Server are a Central Distribution Server), 
wherein prior to the completion of an electronic commercial transaction between the user device and the commercial entity device over the electronic communication network through the central distribution server, the central distribution server adapted to electronically send a promotion to the user device over the electronic communication network, the promotion 
if the promotion is shared by the user from the user device with at least one of the at least one primary social network over the electronic communication network, an incentive is automatically electronically transferred by the central distribution server from the enterprise account to a server account and subsequently a primary incentive is automatically electronically transferred by the central distribution server from the server account to the user account (Ferdman: [0017]; [0030]; [0035]-[0036]; [0038]; [0048]; [0054]-[0055]).
Ferdman does not explicitly teach: a fractional incentive.
Goel, though, teaches: a fractional incentive (Goel: [0027], “Users of a social network may be provided with incentives to share their activities on third-party websites for the purpose of creating promotional information. For instance, a user may receive a portion of the revenue generated by the display of promotional information associated with the user (e.g., an advertisement regarding a recent purchase made by the user) on a social network”; wherein the disclosed received “portion of the revenue generated” is a fractional incentive).
Therefore, the examiner understands that utilizing fractional incentives based on revenue associated with shared promotions is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of effectively incentivizing the creation of effective advertising (Goel: [0026]-[0027], “By propagating promotional information based, at least in part, on acquaintance relationships, the promotional information server can create "word of mouth" advertising among users of a social network”, “"word of mouth" advertising is among the most effective forms of advertising”, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for incentivized promotion sharing as disclosed by Ferdman and Goel in order to specify effective advertisement sharing incentivizing methods for creating effective advertising (Ferdman: [0003]; [0017]; Goel: [0026]-[0027]).  Ferdman and Goel both teach methods for incentivized promotion sharing to a social network (Ferdman: [0003]; [0017]; Goel: [0026]-[0027]).  While Ferdman teaches that sharing a promotion to a social network results in advertising revenue being collected from a merchant/commercial entity and an incentive being issued to a user account, Goel also teaches this and further specifies that the incentive being issued to a user account can be a portion/percentage of the promotion revenue.  Combining these methods would be an obvious combination of related methods for incentivized promotion sharing in order to specify effective advertisement sharing incentivizing methods for creating effective advertising (Ferdman: [0003]; [0017]; Goel: [0026]-[0027]).
The rationale for combining in this manner is that Ferdman and Goel both disclose similar methods for incentivized promotion sharing and utilizing fractional incentives based on revenue associated with shared promotions is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of effectively incentivizing the creation of effective advertising (Goel: [0026]-[0027]; Ferdman: [0003]) as explained above.


Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferdman and Goel as applied to claims 1, 4, 5, 8, and 9 above, and further in view of Stachowski (U.S. Patent Application Publication No. 2015/0242875).

Regarding claims 2 and 6, the combination of Ferdman and Goel discloses the method of claim 1 and the method of claim 5, wherein if at least one of the at least one secondary user in the at least one primary social network subsequently shares the promotion over the electronic communication network to at least one secondary social network, each at least one secondary social network including at least one tertiary user, a fractional incentive is automatically electronically transferred from the server account to a secondary user account associated with the secondary user and stored with the central distribution server (Ferdman: [0017], “providing an incentive, such as a discount, rebate, or credit, to purchasing customers having one or more accounts in at least one social network site”; [0030], “E-commerce server includes software agents and/or hardware modules capable of charging a fee to the merchant for using the incentive application”, “the merchant may fund the account with money or credit”, “debit the appropriate fee from the merchant's account”; [0035], “asking the purchasing customer whether he or she wants to receive an incentive in exchange for permission to broadcast a promotional message from his or her social networks”, “broadcast the promotional message or notification from the purchasing customer's social networks”; [0038], “E-commerce application may (additionally or alternatively) charge a fee to the merchant based on the number of times the promotional messages was delivered (i.e., per impressions) or per broadcasted promotional message”; [0054]-[0055], “debit process may be conducted … automatically after each promotional message broadcast”, “consumer … account to receive an incentive”; wherein Ferdman discloses that an e-commerce central distribution server facilitates a server account 
The combination of Ferdman and Goel does not explicitly teach: a secondary fractional incentive.  While Ferdman teaches usage of an incentive and Goel teaches usage of a fractional incentive, Ferdman and Goel do not specify different (primary, secondary, tertiary, etc.) fractional incentives for different (primary, secondary, tertiary, etc.) sharers.
Stachowski, though, teaches: a secondary fractional incentive (Stachowski: Figure 2; [0053], “a community-powered shared revenue program”, “publishers or revenue sharers share information of the product”, “the shared information is via … social networking sites such as Facebook.RTM. or Twitter.RTM.”, “when the information is shared, a sharing code is included so that the user sharing the information is able to receive credit for sharing the information”, “the publishers or revenue sharers who shared information that led to the purchase of the product receive a percentage of the sale”, “a primary sharer (meaning the first person to share the information) receives 5% of the sale price, a secondary sharer receives 4% of the sale price, and so on to fractional percentages”; [0054], “a pyramid scheme wherein each level of the pyramid receives a percentage”, “the first level (also referred to as a primary sharer) receives n/2 of the sale price. The second level receives n/3 of the sale price, and the third level receives n/6 of the sale price. Additional levels are able to receive percentages as well.”, “Although the percentage described herein is based on the sale price, the percentage could be based on a profit amount or any other amount.”; [0065], “percentages are of revenue or sale price”; wherein Stachowski discloses a social commerce revenue sharing program in which primary and secondary fractional incentives based on any amount associated with revenue are given to primary and secondary sharers.  Although Stachowski mainly discloses fractional incentives based on purchase of a product and sale price, Stachowski explicitly states in [0054] and [0065] that the primary and 
Therefore, the examiner understands that distributing a secondary fractional incentive to a secondary user based on subsequent sharing by the secondary user of the received promotion is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of effectively incentivizing the creation of effective advertising (Stachowski: [0050], “With the community-powered shared revenue program, there are many possible "viral" situations which result in significantly increased sales of a product”, “"Viral" is understood to be a rapid spread of information between social networking connections (e.g., friends spreading information of a product to each other which increases the visibility of the product)”; Goel: [0026]-[0027], “By propagating promotional information based, at least in part, on acquaintance relationships, the promotional information server can create "word of mouth" advertising among users of a social network”, “"word of mouth" advertising is among the most effective forms of advertising”, “Users of a social network may be provided with incentives to share their activities on third-party websites for the purpose of creating promotional information”; Ferdman: [0003], “proliferation of social network sites, however, presents a unique opportunity for merchants”, “It is therefore desirable to use the social network to market product and/or services”).  Ferdman, Goel, and Stachowski all disclose methods and systems for a social commerce rewards platform in which social network users who share promotional information are provided with an incentive based on the revenue associated with the promotion.  Ferdman discloses that a primary social network user can receive an incentive for sharing a promotion to social networks, wherein the incentive is based 
The rationale for combining in this manner is that Ferdman, Goel, and Stachowski all disclose similar social commerce rewards platform methods for incentivized promotion sharing and distributing a secondary fractional incentive in regards to a primary fractional incentive that is transferred to a secondary user based on subsequent sharing by the secondary user of a received promotion is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of effectively incentivizing the creation of effective advertising (Stachowski: [0050]; Goel: [0026]-[0027]; Ferdman: [0003]) as explained above.


The limitations of claim 3 and 7 are a near identical extension of the claim limitations in claims 2 and 6.  The rationale for combining the references in this identical manner for these similar claims has been explained in claim 2 and 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neystadt (U.S. Patent Application Publication No. 2012/0158476) discloses a method for social marketing in which an incentive is provided to users who forward promotion and subsequent users who also forward the promotion.
Kassaei (U.S. Patent Application Publication No. 2011/0173095) discloses a method for operating an e-commerce social shopping server and associated accounts.
Aissa (U.S. Patent Application Publication No. 2013/0275192) discloses a method for fractional incentive distribution based on sharing level.
Jordan (U.S. Patent Application Publication No. 2010/0174594) discloses a method for advertisement revenue sharing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on (469) 295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
January 16, 2021

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        02/18/2019